DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's amendments/arguments filed on November 12, 2020 with respect to amended independent claim 1 has been fully considered. Based on the Applicant's Amendments and Arguments, the 35 U.S.C. 103(a) Claim Rejections previously set in the Non-Final Action mailed on 05/12/2020 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-2 and 5-15 are allowed. Claims 3 and 4 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a system for use in a communications satellite to route signals from a received multiplexed signal to a plurality of downlink beams, the system comprising a plurality of frequency-conversion modules each configured to process selected signals in a first frequency range from the multiplexed signal received in an input frequency range. Each frequency-conversion module comprising: a first mixer arranged to mix the received signal with a first local oscillator LO signal to down-convert the received signal so that a signal within the received signal at a center frequency of the first frequency range is converted to an intermediate frequency IF; a channel filter arranged to filter the mixed signal to output an analogue signal, the channel filter having a passband with a center frequency at the IF, wherein the channel filter includes a plurality of filters each having a different predetermined bandwidth centered at the IF, and the channel filter is arranged to be switchable between the plurality of filters to select a filter having a bandwidth according to a bandwidth of the first frequency range in which the selected signals are comprised; and a second mixer arranged to mix the filtered IF 

Regarding amended independent claim 1, the closest prior art of Wachs discloses frequency translator satellite transponder and variable bandpass filters, such as 14-20, used in satellite transponders for frequency translation, where each variable bandpass filter processes a different frequency portion of the input signal (Wachs, col 1 ln 7-9, Fig. 1, col 3 ln 4-7 col 3 ln 11-39, Fig. 2, col 3 ln 47-48). The transponder is an interconnection system for frequency translation routing communications, where signals are received by each spot beam receivers 10a-10d and transmitted using the spot beam transmitting antennas 28a-28d. The transponder includes combiners 22a-22d, amplifiers 24a-24d and spot beam transmitting antennas 28-28d, (Wachs, Fig. 1, Fig. 2, col 3 ln 47-68, col 4 ln 1-9, Figs. 3a-3d). The bandpass filter (BPF) 32 filters the signal outputted from the mixer 36, where the BPF 32 has a bandwidth 48 shown in Fig. 3b in the I.F. band of the downcoverted signal from the mixer 36. Wachs provides an analogue system for the satellite communications and the frequency translation with filters. The variable bandpass filter includes a mixer 40 that frequency translates (up-converts) the I.F. with the LO 46 to a desired spot beam transmit frequency signal. The up-converted signal occupies a desired frequency range as shown in Example 1 and Example 2 (Wachs, col 4 ln 28-68, col 5 ln 1-13)). The multiple LOs are controlled by varying their frequency values, resulting in having a desired I.F. in the case of varying the frequency of LO 42 used to downcovert the input signal by mixer 36, and having a desired output frequency signal in the case of varying the frequency of LO 46 used to upcovert the I.F. signal by mixer 40 (Wachs, Fig. 2, col 3 ln 47-68, col 4 ln 1-9, Figs. 3a-3d, col 4 ln 28-68, col 5 ln 1-13). The up-converted signal occupies a desired frequency range as shown in Example 1 and Example 2. Figs. 3a-3b show that the frequency portion of the input signal (Fig. 3a, 14.0-14.5 GHz) is mixed and filtered in order to frequency translate the portion of the input signal to the output signal in the frequency output range (i.e. 11-8-12.02 GHz for example 1 and 11.98-12.02 for example 2). Additionally, if the LO signal supplied to mixer 40 is set to 10960, then the output signal will have a range of 11.7-11.92 GHz.

Regarding amended independent claim 1, the closest prior art of Roppongi discloses that the signal inputted (f330 or f430) to mixer 316 or 416 is a mixed signal obtained my mixing the LO1 and LO2 (Roppongi, Figs. 3-9, col 6 ln 45-51, col 8 ln 39-43).
Regarding amended independent claim 1, the closest prior art of Hiben discloses a receiver including a filter bank 108 which comprises intermediate frequency (IF) filters 120, 123 and 124, each one having a different bandwidth, such as B1, B4 and B5, centered at f1 (Hiben, Fig. 1, col 2 ln 24-67, col 3 ln 1-14, col 3 ln 51-67, col 4 ln 1-2). Hiben further discloses that a filter having a favorable signal quality metric within the filter bank 108 is selected, such as a filter with a wider or narrower bandwidth, for example one of filters 120, 123 and 124. The filters 120, 123 and 124 are in the frequency range shown in Figure 1, where signals with favorable signal quality metric are selected along with the corresponding filter. The selected filter has a bandwidth according to the bandwidth B1 (nominal bandwidth). The bandwidth of filters 123 and 124 is a bandwidth according to the nominal bandwidth B1 in which the signal received is comprised. Additionally, other options are provided in the filter bank 108, which include different frequency offsets. Hiben further discloses that the filtering could be implemented using a DSP, and also implemented in an analogue system with filters (Hiben, col 2 ln 48-55, col 4 ln 22-37, col 4 ln 66-67, col 5 ln 1-7).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A system for use in a communications satellite to route signals from a received multiplexed signal to a plurality of downlink beams, the system comprising a plurality of frequency-conversion modules each configured to process selected signals in a first frequency range from the multiplexed signal received in an input frequency range, each frequency-conversion module comprising: 
a first mixer arranged to mix the received signal with a first local oscillator LO signal to down-convert the received signal so that a signal within the received signal at a center frequency of the first frequency range is converted to an intermediate frequency IF; 
a channel filter arranged to filter the mixed signal to output an analogue signal, the channel filter having a passband with a center frequency at the IF, wherein the channel filter includes a plurality of filters each having a different predetermined bandwidth centered at the IF, and the channel filter is arranged to be switchable between the plurality of filters to select a filter having a bandwidth according to a bandwidth of the first frequency range in which the selected signals are comprised; and 
a second mixer arranged to mix the filtered IF signal with a second LO signal to up-convert the IF signal to an output frequency range, 
wherein one of the first and second LO signals is a mixed LO signal obtained by mixing the other one of the first and second LO signals with a third LO signal, and the third LO signal and said other one of the first and second LO signals are independently controllable to select a different frequency range as the first frequency range by changing the frequency that is down-converted to the intermediate frequency by the first mixer, and to change the output frequency range to which the selected signals are up-converted by the second mixer such that the center frequency of the first frequency range is translated to a different value for a center frequency of the output frequency range, 
wherein the system comprises an output stage arranged to receive the converted signals and form the plurality of downlink beams, each downlink beam including one or more of the converted signals, the output stage comprising at least one demultiplexer DEMUX including an input and a plurality of outputs, the DEMUX input being arranged to receive one of the converted signals and each DEMUX output being connected to a different one of the downlink beams, such that said one of the converted signals can be routed to the downlink beam connected to one of the DEMUX outputs by controlling one of the frequency-conversion modules to tune the converted signal to a passband frequency range of said one of the DEMUX outputs” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claim 15 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473